PER CURIAM.
Melvin Jackson, who was sentenced to fifty-two months’ imprisonment following his conditional guilty plea to being a felon in possession of a firearm under 18 U.S.C.A. § 922(g)(1) (West 2000), challenges only the district court’s denial of his motion to dismiss his indictment for lack of jurisdiction. In that motion, Jackson argued the interstate commerce requirement of § 922(g) could not be satisfied by possessing a firearm that had traveled in interstate commerce. However, because this claim is meritless, see United States v. Nathan, 202 F.3d 230, 234 (4th Cir.2000), we find the district court properly denied Jackson’s motion. Accordingly, we affirm Jackson’s conviction and sentence and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.